Title: From Alexander Hamilton to Jeremiah Wadsworth, 12 April 1791
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


[Philadelphia] April 12. 91
My Dear Sir
I am sorry to learn that a certain heresy makes a progress. But there must be a portion of nonsense in human affairs—I bear in mind my promise to you.
Pray send me a Memorandum without delay of the payments which you h⟨ave⟩ made me on Account of Mr Church with their dates. I am forwarding him my account, and I want this memorandum to Check my entries.
Yrs. sincerely
A Hamilton
J Wadsworth Esqr
